Citation Nr: 9922777	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

An appellant will be accorded a full right to representation 
in all stages of an appeal.  38 C.F.R. § 20.600 (1998).  In 
August 1997, the veteran submitted a VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative," designating the North Carolina Division of 
Veterans Affairs as his representative.  While the 
representative was apparently forwarded a copy of the April 
1998 statement of the case, the VA Form 8, "Certification of 
Appeal," noted that the veteran was unrepresented.  There is 
no indication that the veteran revoked the representative's 
authority to act.  38 C.F.R. § 20.607.  In addition, there is 
no indication that the representative was given an 
opportunity to review the claims folder and make any legal 
argument on behalf of the veteran prior to transfer of the 
record to the Board.  As the representative designated by the 
veteran is a state organization, there is no opportunity for 
argument to be presented at the Board.  Thus, the case must 
be remanded to give the representative an opportunity to 
review the claims folder and make a statement. 

From a review of the record, the Board finds that additional 
evidentiary development must also be accomplished on remand.  
The veteran maintains that he is suffering PTSD as a result 
of the stress encountered during military service.  In a May 
1997 statement responding to an RO request for information 
regarding the alleged stressful events during service, the 
veteran cited events experienced while serving in the Persian 
Gulf.  

The medical evidence of record includes private treatment 
reports which note a diagnosis of PTSD.  The report of an 
October 1997 VA examination included a diagnosis of "Post-
Traumatic Stress symptoms (but, not PTSD)" and a reference 
to a previous diagnosis of PTSD rendered following extensive 
testing and interview at the Durham VAMC in March 1995.  
There is no copy of the earlier evaluation associated with 
the claims folder, nor does it appear that the RO attempted 
to obtain a copy.  In the Board's opinion, that evidence is 
relevant and necessary for a full and fair adjudication of 
the veteran's claim and must be obtained on remand.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Given that the 
medical evidence of record is insufficient to decide the 
issue of service connection with any certainty, and neither 
the Board nor the RO can exercise its own judgment on medical 
matters, further examination is required, to include an 
opinion based on the entire record.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The Board further notes that there is some confusion 
regarding the circumstances of the veteran's military 
service.  In the rating action presently on appeal, the RO 
found no evidence that the veteran served in Southwest Asia.  
Excerpts from the veteran's service personnel record do not 
include any references to service in the Persian Gulf; 
however, the veteran has submitted documentation which shows 
that he was deployed to Saudi Arabia from October 15, 1990 to 
April 18, 1991.  In addition, the service medical records 
include references to deployment to Southwest Asia.  On 
remand, the RO should determine whether complete service 
medical and personnel records have been obtained and verify 
the circumstances of the veteran's service.

Service connection for PTSD requires medical evidence which 
establishes a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
While the veteran's lay statements as to in-service stressors 
could suffice to well ground his claim, an award of service 
connection for PTSD requires more.  Specifically, if the 
claimed stressor is not combat related, the veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."  If the veteran did engage in combat, and his 
claimed stressor is related to combat, he is entitled to have 
his lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless VA finds by clear and convincing evidence that a 
particular asserted stressful event did not occur.  Id.; See 
38 U.S.C.A. § 1154(b).  For these reasons, determination of 
whether this veteran engaged in combat is particularly 
significant.  Gaines v. West, 11 Vet. App. 353 (1998).

To date, no attempt has been made to verify incidents which 
the veteran claims to be stressors.  The record includes 
excerpts of the veteran's service personnel records; however, 
it does not appear that the RO has contacted the National 
Personnel Records Center (NPRC), U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) or any other source 
in order to attempt to verify the claimed stressors.  

Although the RO sought additional details of in-service 
stressors when it sent the veteran a letter in September 
1996, another effort should be made to obtain specific 
information required for USASCRUR to conduct a legitimate 
search.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should once again take 
appropriate steps to contact the veteran 
in order to have him provide specific 
information concerning his alleged 
stressful events in service or stressors 
which have been identified in connection 
with his claimed PTSD.  This should 
include names of individuals involved, 
dates, places, unit assignments and other 
circumstances surrounding these events.  
The veteran should be apprised of his 
responsibility to provide such important 
information.  Any evidence received 
should be associated with the claims 
file.  

2.  The RO should also take appropriate 
steps in order to obtain the veteran's 
complete service medical and service 
personnel records and incorporate them 
into the claims folder. 

3.  The RO should review the file 
thoroughly, to specifically include any 
additional information provided by the 
veteran or official sources, and prepare 
a summary of all claimed stressors.  This 
summary, a copy of the veteran's DD Form 
214, all service personnel records, and 
all associated stressor documents should 
be sent to the USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia, 
22150-3197.  The USASCRUR should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  

4.  Following receipt of the report of 
the USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was engaged in combat.  If the veteran is 
determined to have been engaged in 
combat, the existence of claimed 
stressors during his engagement in combat 
shall be deemed proved by his lay 
testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  The RO must make a list of all 
stressors it finds to have occurred. 

5.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for any 
psychiatric disability since his 
discharge from service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
All records received should be associated 
with the claims file. 

The RO should attempt to obtain a 
complete copy of the March 1995 
psychological evaluation referred to in 
the October 1997 VA examination report.

6.  If the RO finds that any stressor 
events are confirmed, it should schedule 
the veteran for a comprehensive VA 
psychiatric examination.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested study.  
All indicated testing should be 
conducted.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  The examiner should 
specifically address the March 1995 VA 
psychological evaluation which reportedly 
yielded a diagnosis of PTSD.  If PTSD is 
diagnosed, the criteria upon which such 
diagnosis is made should be indicated, as 
well as the stressor events.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  If any other 
psychiatric disorder is diagnosed, the 
examiner should offer an opinion as to 
whether it is related to service.  
Complete rationale for all opinions 
expressed should be provided. 

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

8.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Specifically, the RO should 
afford the veteran's representative, the 
North Carolina Division of Veterans 
Affairs, the opportunity to review the 
claims folder and submit an argument in 
the form of VA Form 646, Statement of 
Accredited Representation in Appealed 
Case, on behalf of the veteran.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


